Citation Nr: 0913261	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1941 to October 
1945.  The Veteran died in June 2004 and the appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence 
sufficient to reopen a claim for service connection for the 
cause of the Veteran's death had not been submitted.  The 
appellant's disagreement with that rating decision led to 
this appeal.

Subsequent to a BVA hearing, the appellant submitted 
additional evidence.  Her representative, on her behalf, 
waived initial consideration of this evidence by the agency 
of original jurisdiction (AOJ), the RO in this case.  See 
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2004, the RO 
denied service connection for the cause of the Veteran's 
death.

2.  The evidence received since the September 2004 RO rating 
decision became final does not relate to a material fact 
necessary to substantiate the claim and the added evidence 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the cause of the Veteran's 
death.


CONCLUSIONS OF LAW

1.  A September 2004 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

2.  New and material evidence has not been received since the 
September 2004 rating decision to reopen the claim for 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in March 2006, October 2006, and July 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

As indicated, after review of the three notification letters 
sent to the appellant during the pendency of this appeal, the 
Board finds that they substantially satisfy the duty to 
notify the appellant of the information and evidence needed 
to reopen the claim for service connection for the cause of 
the Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the 
extent that these letters, however, do not satisfy the duty 
to notify under the Veterans Claims Assistance Act of 2000 
(VCAA), this error is not prejudicial to the appellant.  

The Board notes that notification error is presumed 
prejudicial to the appellant unless the VA shows that the 
error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board finds and concludes that this error in this case is 
not prejudicial to the appellant because based on the 
contents of her letters and testimony before the BVA she has 
demonstrated actual knowledge of the information and evidence 
needed to reopen her claim and the evidence and information 
needed to substantiate her claim of service connection for 
the cause of the Veteran's death based on her specific 
contentions.  Therefore, the Board believes that a decision 
in this case can be promulgated without prejudice to the 
appellant based on the substantially compliant notice and the 
demonstration by the appellant that she has knowledge of the 
evidence and information needed to substantiate the claim on 
appeal.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.


Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

As relevant here, new and material evidence is defined as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).


Factual Background

The appellant contends that the Veteran's death was 
attributable to service.  The claim for service connection 
for the cause of the Veteran's death was denied upon the 
merits in a September 2004 claim.  Although the appellant 
filed a timely Notice of Disagreement, she did not file a 
timely Substantive Appeal (VA Form 9) after the RO issued a 
September 2005 Statement of the Case.  See 38 U.S.C.A. 
§ 7105.  The RO considered the untimely Substantive Appeal, 
received in March 2006, a request to reopen the claim.

The Board will summarize the evidence that was of record 
prior to the September 2005 Statement of the Case.  That is, 
the evidence of record during the appeal of the September 
2004 rating decision, and prior to that decision becoming 
final as the appeal was not timely perfected.  

A December 1947 RO determination informed the Veteran that 
service connection had been established for malaria and 
exostosis of the left big toe; both disabilities were rated 
as noncompensable (0%).  Available service treatment records 
documented treatment for the left toe following a sports 
injury and documented treatment for malaria. 

Post-service medical treatment records, to include a December 
1966 special orthopedic examination and letters from the 
Veteran, document complaints that the left toe injury caused 
difficulty walking and standing.  A January 1967 rating 
decision increased the rating of the toe disability to 20 
percent.  An August 1967 rating decision denied service 
connection for arthritis of the lumbosacral spine and pes 
planus.

In an August 1992 VA feet examination and hypertension 
examination, the Veteran reported injuring his toe when 
jumping off of a sinking ship during service.  A September 
1992 rating decision denied service connection for 
hypertension.

In a July 1996 rating decision, the RO determined that the 
Veteran was not competent to handle disbursement of funds.  A 
September 1996 private medical record documents that the 
Veteran was legally blind due to optic atrophy (by history), 
and that the Veteran had severe dementia, probably organic or 
vascular in origin.  The clinician also documented that the 
Veteran had had a coronary artery bypass due to myocardial 
infarction.

The Veteran, in an August 1997 letter also signed and 
apparently written by the appellant on the Veteran's behalf, 
contented that the left toe disability should be rated as 100 
percent disabling.  In subsequent correspondence, the 
Veteran, and the appellant on the Veteran's behalf, asserted 
that the service-connected left toe disability caused 
additional disability.  In a June 1999 statement (on a VA 
Form 9), it was asserted that the left leg was "crippled."

An examiner, in a June 2000 VA joints examination, diagnosed 
traumatic arthritis of the left foot and exostosis of the 
left big toe.  The examiner found that the "left foot and 
toe condition could possibly give left leg pain for which he 
takes Tylenol and headaches could not be related to the left 
foot condition."

A June 2001 rating decision denied service connection for 
post-traumatic stress disorder (PTSD), headaches, and leg and 
hip pain.

A November 2001 VA treatment record documents that the 
Veteran was requesting PTSD disability.  The clinician noted 
that the Veteran was being treated for dementia and chronic 
schizophrenia.  The Veteran recounted that a ship sank, and 
that he and others were in shark infested water for half a 
day.  The clinician indicated that dementia precluded more 
accurate assessment.  Another November 2001 VA treatment 
record reveals that a diagnosis of PTSD was "considered."

In a March 2002 VA treatment record, a clinician documented 
that the Veteran was "making a legitimate (although delayed 
claim) for disability for PTSD as his ship was torpedoed and 
he and other men were in the ocean for 1/2 a day in shark and 
enemy infested waters before being rescued."  The clinician 
wrote that dementia precluded more accurate assessment.  
Diagnosis was dementia, and "probable PTSD from military 
experience."  

The Veteran underwent a December 2003 VA psychiatric 
examination.  After the examination, the examiner opined that 
the Veteran probably did experience PTSD, but due to 
dementia, criteria could not be assessed.  Under Axis I, the 
examiner wrote that a PTSD examination was not possible as 
the Veteran was demented.  The examiner again found that the 
Veteran probably had PTSD prior to the dementia, but again 
noted that it was "difficult to assess because he [was] not 
suffering from PTSD at this time due to his dementia."  In 
additional December 2003 VA examinations, the Veteran was 
found to have a remote history of treated malaria, which was 
resolved, and was diagnosed as having residuals of a gunshot 
wound to the left great toe with traumatic arthritis, 
exostosis and limited motion.  In the December 2003 feet 
examination, the examiner documented that the service-
connected disability "contribute[d] to his inability to 
walk, although it [was] not the independent reason for his 
nonambulatory status."

The Veteran died in June 2004.  The certificate of death 
indicates that the direct cause of death was an acute 
myocardial infarction due to acute congestive heart failure 
due to acute renal failure.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were listed as questioned pneumonia, dementia, and 
PTSD.  The VA doctor who certified the certificate of death 
also completed a "death summary."  Primary diagnoses were 
listed as acute myocardial infarction complicated by the 
congestive heart failure, questionable aspiration pneumonia, 
acute renal failure with hypernatremia, multiple electrolyte 
imbalances, Alzheimer disease with dementia, history of 
coronary artery disease, atrial fibrillation, hypertension, 
history of cerebrovascular disease, history of anemia, 
history of peripheral vascular disease, and history of 
prostate cancer.  This list of primary diagnoses did not 
include PTSD.  The physician described his terminal care.  He 
noted that the Veteran's "usual mental status was completely 
totally demented and noncommunicative patient."

Since the September 2004 rating decision began final (after 
the September 2005 Statement of the Case was not timely 
perfected), additional evidence has been associated with the 
claims file.  In this regard, the appellant indicated that 
new evidence would be additional VA treatment records.  
Subsequent to the appellant filing this letter, the RO sought 
and received the record of additional VA treatment the 
Veteran received prior to his death.  Review of these records 
reveals copies of medical records previously of file but also 
documentation of treatment not previously of file.  

An August 1995 VA treatment record includes an Axis I 
diagnosis of dementia due to cerebrovascular accident.  A May 
2004 VA treatment record lists the diagnosis in November 2001 
of PTSD and lists the physician who provided this diagnosis, 
but does not contain an independent diagnosis of PTSD; in 
this regard, documents from November 2001 regarding PTSD by 
the physician this diagnosis is attributed to were previously 
of file.  

The appellant provided testimony before the Board in October 
2008.  In this testimony, she outlined her contentions.  The 
Board finds that her contention can be summarized, in 
essence, as the following:  1) the Veteran had PTSD and PTSD 
was listed on the death certificate; 2) PTSD led to heart 
disability listed as the immediate cause of death; 3) the 
service-connected toe disability was due to an in-service 
gunshot wound and led to psychiatric disability; 4) the 
service-connected toe disability led to immobility that 
attributed to his death.  The appellant also indicated that a 
medical doctor had indicated previously that the mental 
condition led to the heart disability.


Analysis

The Board finds that new and material evidence sufficient to 
reopen the appellant's claim has not been submitted.  During 
the Veteran's lifetime, the Veteran, and the appellant acting 
on the Veteran's behalf, asserted that the Veteran had PTSD 
attributable to service and that the service-connected left 
toe disability caused additional disability, to include 
limited mobility.  The appellant's contention upon appeal, as 
detailed at the time of the October 2008 hearing, is that 
these disabilities contributed to his death.  Although the 
appellant has provided new lay testimony regarding her 
contentions regarding how these disabilities contributed to 
his death, the Board finds that there is not new and material 
evidence regarding the underlying contentions that the 
Veteran had PTSD due to service or that the toe disability 
caused additional disability.  

In this regard, at the time of the September 2005 Statement 
of the Case, the claims file contained the death certificate 
and terminal treatment records.  Although an additional VA 
treatment record not previously of file lists PTSD among the 
Veteran's disabilities, this diagnosis is merely 
documentation of a previously diagnosis of record at the time 
of the September 2005 Statement of the Case.  Therefore, the 
Board finds that there is no additional medical evidence 
regarding whether the Veteran had a confirmed diagnosis of 
PTSD.

Further, there is no additional competent evidence regarding 
psychiatric disability caused by a contended gunshot wound 
during service and no competent evidence regarding the 
effects of limited mobility contended to be due to the 
service-connected left toe disability.  As indicated, as this 
stage, credibility is assumed, and therefore, the Board will 
not address the conflicting evidence of record regarding the 
cause of the left toe disability.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Although the appellant has testified regarding her 
contentions, there is no additional evidence, other than her 
testimony, regarding the contended link between service and 
PTSD and/or the service-connected left toe disability and 
mobility issues.  Without any additional competent evidence 
regarding these underlying contentions, the Board determines 
that additional evidence has not been received which raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  That is, the appellant cannot meet the 
'new and material evidence' burden of 38 U.S.C.A. § 5108 by 
relying upon such 'evidence'."  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Her lay testimony regarding causation does not 
have probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Where, as here, resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998).

The additional evidence in question does not provide an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death and 
does not raise a reasonable possibility of substantiating the 
claim.  Based on the foregoing, the Board concludes that none 
of the newly received evidence is new and material evidence. 
38 C.F.R. 3.156(a).  Accordingly, the application to reopen 
the claim for service connection for the cause of the 
Veteran's death must be denied.




ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the cause of 
the Veteran's death. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


